COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-375-CV
 
OLD
REPUBLIC SURETY COMPANY                                        APPELLANT
 
                                                   V.
 
AUTOMOTIVE
FINANCE                                                         
APPELLEE
CORPORATION AS SUCCESSOR
IN
INTEREST TO GREG GIBSON                                                             
                                                                                                        
                                               ----------
    FROM
COUNTY COURT AT LAW NO. 2 COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s ANotice
Of Dismissal Of Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the
appellant, for which let execution issue. 
See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D: WALKER, J.;
CAYCE, C.J.; and MCCOY, J.  
 




DELIVERED:  January 4, 2007 




[1]See Tex. R. App. P. 47.4.